DETAILED ACTION
This office action is a response to the amendment and arguments filed on April 12, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 9, filed April 12, 2022, with respect to the rejection of Claim 10 under 35 U.S.C. §112(b) have been fully considered and are persuasive.  The rejection of Claim 10 under 35 U.S.C. §112(b) has been withdrawn. 

Applicant’s arguments, see page 10-18, filed April 12, 2022, with respect to the rejection of Claims 1-20 under 35 U.S.C. §103 have been fully considered and are persuasive.  The rejection of Claims 1-20 under 35 U.S.C. §103 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Applicant’s remarks and amendment filed on April 12, 2022 have been fully considered and have been found to be persuasive. An updated search has been performed and no prior art has been found that solely or in any reasonable combination reads on the claims as amended. The closest prior art found is as follows: Park et al. (US 2016/0191201), Islam et al. (US 2017/0303265), Kamel et al. (US 2012/0052828), Jia et al. (US 2014/0055302) and Banno (US 6,421,526).
                                                                 
Prior art reference Park is directed to a method and apparatus for transmitting channel quality indicator information of beams in a communication system. When a terminal of a mobile communication system using a plurality of beams receives information on a channel quality indicator (CQI) transmission mode from a base station, the terminal measures a CQI of a beam to feed back the CQI information according to the CQI transmission mode, transmits information of the beam to feed back the CQI information according to the CQI transmission mode, and thereafter, feeds back the measured CQI information of the beam to the base station (Park Abstract; Figure 1 and 10; Paragraph [0018 and 0044-0047]).
Prior art reference Islam is directed to a system and method for beam management. A first apparatus may transmit, to a user equipment (UE), on a control channel, one or more indications of one or more beam indexes corresponding to one or more beams. The first apparatus may transmit, to the UE, one or more reference signals through the one or more beams corresponding to the one or more beam indexes. The reference signals may be used by the UE to select a best subarray and/or receive combiner for communication with the first apparatus (Islam Figure 6 and 12; Paragraph [0213-0222]).
Prior art reference Kamel is directed to a method including scanning beams of a multiple beam antenna to collect metrics associated with the beams; selecting a best beam based on the collected metrics or based on a manual selection received from an operator; retrieving thresholds associated with the metrics; comparing the collected metrics, associated with the selected best beam, to the retrieved thresholds; and determining whether the antenna unit is in an acceptable location based on the comparison. Another method includes scanning beams of the multiple beam antenna to collect metrics associated with the beams; selecting a best beam based on the collected metrics; determining a serving beam; comparing a set of metrics associated with the selected best beam with a corresponding set of metrics associated with the serving beam; and determining whether to switch from the serving beam to the selected best beam based on the comparison (Kamel Abstract; Figure 4-6 and 8; Paragraph [0049-0074]).
Prior art reference Jia is directed to a method for updating a beam pattern table. Jin discloses  an apparatus that employs a directional antenna system updates a beam pattern table that includes entries corresponding to each of the other apparatuses with which the apparatus communicates. For example, for each of the other apparatuses, the beam pattern table may specify the antenna weights to be used to provide a quasi-omni-directional beam pattern, a sector level beam pattern, and a refined beam pattern when communicating with that other apparatus. In some aspects, the beam pattern table includes one or more characteristics associated with each of the beam patterns. These characteristics may be used in conjunction with a beam search criterion to trigger updating of the beam pattern table (Jia Abstract; Figure 1-4 and 7-11; Paragraph [0002-0012, 0106 and 0130-0133]).
Prior art reference Banno is directed to beam automatic switching method in a multi-beam satellite communication system. A position-beam correspondence data table in which a plurality of areas on the ground and beams from the communication satellite each covering each area are correlated to each other is previously prepared, a current position of the mobile satellite communication terminal is computed by a position computing means at a point of time when the mobile satellite communication terminal is not executing communications such as when a power for the mobile satellite communication terminal is turned ON, or when a prespecified key is pressed down, a beam corresponding to the computed current position is red out from said position-beam correspondence data table, a beam to be used in the area including the current position is decided, and a beam switch request command for switching to this beam is transmitted to the communication satellite (Banno Abstract; Figure 1-6; Column 1, 2 and 6-8).

The prior art of record fail to disclose alone or in any reasonable combination, as required by the independent claims, “…determining whether a first beam performance value corresponding to the first beam is less than a threshold value, wherein the first beam performance value is related to at least a first beam performance parameter corresponding to the first beam; and selecting a second beam according to the table when the first beam performance value is less than the threshold value, wherein the wireless device switches to the second beam to perform data transmission; wherein the processing circuit further performs the following steps: determining whether the first beam performance value corresponding to the first beam is greater than the threshold value when the wireless device utilizes the second beam to perform data transmission; and re-selecting the first beam when the first beam performance value is greater than the threshold value, wherein the wireless device switches to the first beam to perform data transmission.”
None of these references, taken alone or in any reasonable combination, teach the claims as amended, and thus the claims are allowed over the prior art of record.
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Peisa et al. U.S. Patent Application Publication 2020/0048798 – Beam Configuration Indicating Allowed Beams During a State Transition or Initial Access
Cha et al. U.S. Patent Application Publication 2008/0002627 – Methods for Improving Wireless Communications When Interference or Signal Loss id Directional in Nature 
Padhy et al. U.S. Patent Application Publication 2020/0313748 – Preventing Frequent Beam Switching
Sadiq et al. U.S. Patent Application Publication 2019/0081687 – Beam Recovery Using a Second Component Carrier

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414